Citation Nr: 0511942	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability to include as being secondary to the service 
connected right foot disorder.

2.  Entitlement to service connection for a bilateral knee 
disability to include as being secondary to the service 
connected right foot disorder.

3.  Entitlement to service connection for a low back 
disability to include as being secondary to the service 
connected right foot disorder.

4.  Entitlement to a rating in excess of 10 percent prior to 
December 1, 2003 and a rating in excess of 20 percent from 
December 1, 2003 for the service connected right foot 
disability.

5.  Entitlement to a compensable rating for the service 
connected fracture of the left third metacarpal.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1993.

This appeal arises from rating decisions of the St. 
Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the September 2004 substantive appeal, the veteran 
requested a Travel Board hearing.  More recently, in March 
2005, the veteran requested a prehearing conference prior to 
his Travel Board hearing pursuant to the provisions of 
38 C.F.R. § 20.708.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date.  In addition, 
the veteran should be afforded a 
prehearing conference.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




